Exhibit 10.4
 
 
IRON ORE ROYALTY AGREEMENT
 
THIS IRON ORE ROYALTY AGREEMENT (the "Royalty Agreement") is made and entered
into effect on the 20th day, of December 2010 (the "Effective Date"), by and
between Iron Mining Group, Inc., a Florida corporation ("IMG"), MST Financial,
LLC, a Delaware limited liability company, as agent for the Holders (the
"Agent") and the parties listed on Exhibit A (the “Holders”).  IMG, the Holders
and the Agent are each also referred to herein as a "Party" and collectively,
the "Parties".
 
RECITALS
 
WHEREAS, IMG is a global iron ore mining company with a market focus in Latin
America and current mining projects in Chile.
 
WHEREAS, the Holders are concurrently making a certain loan in the original
principal amount of $3,300,000 (the “Loan”) to IMG pursuant to a Loan Agreement
by and among IMG and the Holders dated of even date herewith (the “Loan
Agreement”).
 
WHEREAS, it is a condition precedent to the Holders advancing the Loan to IMG
pursuant to the Loan Agreement, that IMG execute and deliver this Agreement.
 
WHEREAS, the Agent is serving as agent for the Holders pursuant to its
appointment as agent for each of the Holders in respect of each of the Loan
Documents, including this Royalty Agreement, with such authority granted in the
Loan Agreement.
 
NOW THEREFORE, in consideration of these premises and the agreements, covenants
and conditions contained herein and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the Parties hereto
agree as follows:
 
AGREEMENT
 
Article 1: Definitions
 
All capitalized terms used herein and not otherwise defined shall have the
meanings assigned to such terms in the Loan Agreement.  Unless otherwise
defined, all capitalized terms shall have the following meanings:
 
1.1           "Dry metric tons" means the actual weight of Iron Ore calculated
on a moisture-free basis. Methods of sampling, testing and calculating
moisture-free weight shall conform to methods described in Article 5: Sampling,
Assay, and Analysis.
 
1.2           “GAAP” means generally accepted accounting principles as set forth
in opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as may be approved by a significant segment of
the accounting profession, in each case as the same are applicable to the
circumstances as of the date of determination.
 
 
1

--------------------------------------------------------------------------------

 
1.3           "IMG Party" shall mean IMG, or any of its direct and indirect
subsidiaries.
 
1.4           "Iron Ore" shall hold the meaning customarily used in the global
steel and commodities trading industries, namely all ores from which iron can be
extracted.
 
1.5           “Person” means an individual, corporation, partnership (including
any limited partnership), limited liability company, association, trust or other
entity or organization, including any governmental authority.
 
1.6           “Quarterly Statement” shall have the meaning set forth in Section
3.1.
 
1.7           “Required Holders” means, as of any time of determination, the
Holders set forth on Exhibit A identified as Class A Lenders representing more
than 50% of such class.
 
1.8           "Royalty" shall have the meaning set forth in Section 2.1.
 
1.9           "Sale" shall mean the sale of Iron Ore by IMG.
 
1.10           “SEC” means the Securities and Exchange Commission.
 
1.11           “Shipment” shall have the meaning set forth in Section 3.1.
 
1.12           “Single Shipment” means a Shipment to one customer in one
transaction.
 
Article 2: Grant of Iron Ore Royalty
 
2.1           Iron Ore Royalty. Commencing on the Effective Date and until the
fourth anniversary of the first Shipment of at least 30,000 Dry Metric Tons by
IMG (in a Single Shipment), IMG shall pay indirectly to the Holders through the
Agent (or directly to the Holders, including the Agent as set forth below) an
iron ore royalty in the amount of $3.30 per dry metric ton of iron ore shipped
by IMG or any of its subsidiaries or affiliates from Chile and Mexico (the
"Royalty"). The Royalty shall survive any repayment of the Loan or conversion of
the Note pursuant to Section 8.1 of the Loan Agreement.  Prior to the date the
Loan is paid in full or the Note is fully converted, IMG shall pay the Royalty
indirectly to the Holders through the Agent.  After the date the Loan is paid in
full or the Note is fully converted, IMG shall pay the percentage of Royalty set
forth on Exhibit A directly to the Holders, including the Agent.
 
2.2           No Burden on Ores; No Royalty in Kind. The Royalty is a grant of a
payment out of the proceeds of production and Sale from IMG's global iron ore
mining and Sale activities. The Royalty is not intended, and nothing in this
Royalty Agreement shall be interpreted, to grant to the Agent (or the other
Holders) any legal or beneficial ownership rights to or a burden upon any ores,
concentrates or products located or produced by IMG. Except as otherwise
provided in an agreement binding upon the Parties, the Holders (including the
Agent) shall have no right to take, or elect to take, the Royalty or value of
the Royalty in kind by physical delivery of ores, concentrates or Products.
 
 
2

--------------------------------------------------------------------------------

 
Article 3: Manner of Payment
 
3.1           Royalty Payments. Royalties shall accrue at the time of the
Shipment of Iron Ore by IMG to a purchaser. For purposes of this Agreement,
"Shipment" means the date on which IMG recognizes the Sale of Iron Ore in
accordance with GAAP. Royalty payments shall become due and payable quarterly on
the fifteenth (15th) day of the month following the last day of the calendar
quarter in which the same accrue. Royalty payments shall be made by IMG's check
or wire transfer, and shall be accompanied by a settlement sheet showing the
quantities and grades of Iron Ore processed, Sold and Shipped during the
previous calendar quarter, and other pertinent information in sufficient detail
to explain the calculation of the Royalty payment ("Quarterly Statement").  The
obligations hereunder of IMG are not subject to any right of offset,
counterclaim or deduction in respect of any other obligation of IMG to the other
Parties, or the other Parties to IMG, hereunder or under any other agreement.
 
3.2           Payment Verification. As a publicly reporting company, IMG will
file quarterly and annual reports as required by the SEC. Included in the
segment reporting section of its quarterly reports will be all figures and
methods used in connection with the calculation of the amount of royalties
payable hereunder. Once annually, IMG's accounts and records will be audited by
BDO Seidman and the results of such audit will be included in its annual report
on Form 10-K filed with the SEC.
 
Article 4: Term of Agreement.
 
This Royalty Agreement shall expire on the fourth anniversary of the first
shipment by IMG of at least 30,000 Dry Metric Tons in a Single Shipment.
 
Article 5: Sampling, Assay, and Analysis.
 
Any determination of weight, volume, moisture content, or pay metal content, and
any sampling and analysis required pursuant to this Article 5 shall be made in
accordance with sound mining and metallurgical practices and standard sampling
and analysis procedures prevailing in the Iron Ore mining and milling industry
by an independent inspector mutually agreed to by IMG and the Agent.  Upon the
request of the Agent, but no more than three times in any 12 month period, IMG
shall cause such inspector to take three samples and provide one such sample to
IMG, a second sample to the Agent and retain a third sample in the event of a
dispute among the Parties in respect thereof.  All statements or reports wherein
such independent inspector’s assay of samples are set forth shall be
conclusively presumed to be true and correct, unless, within ninety (90) days
after such statements or reports are delivered to the Agent and IMG, either the
Agent or IMG makes written objection thereto and demands an assay by an
independent referee mutually agreed to by IMG and the Agent.  Unless such
objection and demand is made within such 90-day period, the independent
inspector shall have no duty to preserve the third sample after the end of such
90-day period. The cost of the independent inspector and any independent referee
shall be borne by IMG.
 
 
3

--------------------------------------------------------------------------------

 
Article 6: Waste Rock, Spoil and Tailings.
 
Except for the Royalty payable on Iron Ore as provided here, the Holders
(including the Agent) shall have no rights, title or interest in any residue or
tailings remaining after processing or any other products or compounds of
minerals. The Royalty shall be payable only on Iron Ore. All waste rock, spoil,
tailings, or other mine wastes and residue shall be the sole property of IMG.
IMG shall have the sole right to dump, deposit, sell, dispose of, or reprocess
such waste rock, spoil, tailings, or other mine wastes and residues subject to
any other agreements between the Parties.
 
Article 7: Confidentiality.
 
All information developed or acquired by the Holders (including the Agent) under
or pursuant to this Royalty Agreement relating to mineral discoveries, ore
reserves, mining methods, plans and production schedules, terms of agreements,
ownership interests and all other information relating to IMG's operations
(“Confidential Information”), shall be treated and kept as confidential and
shall not be released or made public without IMG's express prior written
consent, which consent may be withheld at IMG's sole discretion, provided,
however, that nothing herein shall be construed to interfere with (i) any
responsibility of any Holder (including the Agent) to make reasonable
disclosures required under applicable securities or other laws, or (ii) any
Holder’s disclosure of the Confidential Information to such Holder’s employees
and the employees of its affiliates who have a need to know the Confidential
Information and their attorneys and advisors. The Holders (including the Agent)
acknowledge and agree that in the event of a breach of this covenant of
confidentiality the remedy at law may be inadequate and, without limiting any
other remedy available at law or equity, IMG may enforce this covenant through
injunction, specific performance or other form of equitable relief or money
damages or any combination thereof.  Notwithstanding anything to the contrary
herein, Confidential Information shall not include any information that: (i) is,
or becomes generally available to the public (other than as a result of its
disclosure by any Holder), (ii) was available to the Holders on a
non-confidential basis prior to disclosure by the IMG, or (iii) is, was or
becomes available to Holders on a non-confidential basis from a Person who is
not otherwise bound by a confidentiality agreement with IMG.
 
Article 8: Events of Default
 
Upon the occurrence and continuance of an Event of Default beyond any applicable
grace period, the Agent may, and at the request of the Required Holders shall,
make all sums of Royalty payments then remaining unpaid thereon and all other
amounts payable hereunder immediately due and payable (the "Default Payment").
If, with respect to any Event of Default, IMG cures the Event of Default, the
Event of Default will be deemed to no longer exist and any rights and remedies
of the Holders pertaining to such Event of Default will be of no further force
or effect.
 
The occurrence of any of the following events set forth in Sections 8.1 through
8.6, inclusive, is an "Event of Default":
 
8.1           Failure to Pay Royalty Payment. IMG fails to pay when due any
Royalty payment in accordance herewith and such failure shall continue for a
period of three (3) days following the date upon which any such payment was due.
 
8.2           Breach of Covenant. Any IMG Party breaches any covenant or any
other term or condition of this Agreement, the Loan Agreement or Security
Agreement in any material respect and such breach, if subject to cure, continues
uncured for a period of ten (10) days after the occurrence thereof, or such
longer cure period provided in the Loan Agreement or Security Agreement.
 
 
4

--------------------------------------------------------------------------------

 
8.3           Breach of Representations and Warranties. Any representation or
warranty made by any IMG Party in this Royalty Agreement, the Loan Agreement or
Security Agreement shall be false or misleading in any material respect on the
date that such representation or warranty was made or deemed made, unless such
representation or warranty is qualified by materiality, in which case the
representation or warranty is false or misleading in any respect on the date
such representation or warrant was made or deemed to have been made.
 
8.4           Receiver or Trustee. Any IMG Party shall make an assignment for
the benefit of creditors, or apply for or consent to the appointment of a
receiver or trustee for it or for a substantial part of its property or
business; or such a receiver or trustee shall otherwise be appointed.
 
8.5           Judgments. Any money judgment, writ or similar final process shall
be entered or filed against any IMG Party or any of their respective property or
other assets for more than $50,000, and shall remain unvacated, unbonded or
unstayed for a period of twenty (20) business days.
 
8.6           Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law
for the relief of debtors shall be instituted by or against any IMG Party, which
proceedings remain undismissed for thirty (30) days.
 
8.7           Payment Grace Period. Following the occurrence and continuance of
an Event of Default beyond any applicable cure period hereunder, IMG shall pay
indirectly the Holders through the Agent (or directly to the Holders, including
the Agent as set forth in Section 2.1) a default interest rate of 1.5% per month
on all amounts due and owing under the Royalty Agreement, which default interest
shall be payable upon demand by the Agent.
 
Article 9: General.
 
9.1           Applicable Law. This Royalty Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to principles of conflicts of laws. Any action brought by the Parties concerning
the transactions contemplated by this Agreement shall be brought only in the
state courts of New York or in the federal courts located in the State of New
York. The Parties and the individual signing this Royalty Agreement on behalf of
IMG agree to submit to the jurisdiction of such courts. In the event that any
provision of this Royalty Agreement is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform to such statute or rule of law. Any such provision which may
prove invalid or unenforceable under any law shall not affect the validity or
unenforceability of any other provision of this Royalty Agreement. Nothing
contained herein shall be deemed or operate to preclude the Agent from bringing
suit or taking other legal action against IMG in any other jurisdiction to
collect on IMG's obligations to the Agent, to realize on any collateral or any
other security for such obligations, or to enforce a judgment or other court in
favor of the Agent.
 
 
5

--------------------------------------------------------------------------------

 
9.2           Waiver. The failure of either IMG or the Agent to insist on the
strict performance of any provision of this Royalty Agreement or to exercise any
right, power or remedy upon a breach hereof shall not constitute a waiver of any
provision of this Royalty Agreement or limit IMG's or the Agent's right
thereafter to enforce any provision or exercise any right hereunder. A waiver of
any provision of this Royalty Agreement shall not be effective unless in writing
and signed by the Party against whom it is to be enforced.
 
9.3           Amendment. No modification or amendment of this Royalty Agreement
shall be valid unless made in writing and duly executed by IMG and the Agent,
unless any such modification or amendment adversely affects a Holder
disproportionately to the other Holders (including the Agent).
 
9.4           Severability. If any term or other provision of this Royalty
Agreement is invalid, illegal or incapable of being enforced by any rule of law
or public policy, all other conditions and provisions of this Royalty Agreement
shall nevertheless remain in full force and effect so long as the economic and
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to any Party. Upon such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the Parties
shall negotiate in good faith to modify this Royalty Agreement so as to effect
the original intent of the Parties as closely as possible in an acceptable
manner to the end that transactions contemplated hereby are fulfilled to the
extent possible.
 
9.5           Notices. All notices and other required communications ("Notices")
to the Parties to this Royalty Agreement shall be in writing, and shall be
addressed respectively as follows:
 
If to IMG:
 
   Name:                                Iron Mining Group, Investor Relations
   Street:                                295 Madison Ave. 12th Floor
   City, State, Zip:                  New York, NY 10017
   Facsimile:                           (310) 919-3116
   Email:                                 info@IronMG.com
 
If to the Agent:
 
Name:                                MST Financial, LLC
Street:                               1 Penn Plaza, Suite 4125
                                           250 West 34th Street
City, State, Zip:                 New York, NY  10119
Facsimile:                          (212) 798-8137
Email:                                slebowitz@glbsm.com


 


 
6

--------------------------------------------------------------------------------

 
 
Any notice to the Holders shall be addressed to the address for such Holder set
forth on Exhibit A.  Any notice herein required or permitted to be given shall
be in writing and shall be deemed effectively given: (a) upon personal delivery
to the Party notified, (b) when sent by confirmed facsimile if sent during
normal business hours of the recipient, if not, then on the next business day,
(c) five (5) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one (1) day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the Parties
at their respective addresses designated above by ten (10) days advance written
notice to the other Parties.
 
9.6           Amendment Provision. The term "Royalty Agreement" and all
reference thereto, as used throughout this instrument, shall mean this
instrument as originally executed, or if later amended or supplemented, then as
so amended or supplemented.
 
9.7           Entire Agreement. This Royalty Agreement contains the entire
understanding of the Parties regarding the subject matter hereof, and supersedes
all prior agreements and understandings by and among the Parties relating to the
subject matter hereof.
 
9.8           Assignment and Binding Effect.
 
a)           IMG may assign all of its obligations and duties under this Royalty
Agreement only with the prior written consent of the Agent, and in each case
upon a written assumption by the assignee of IMG's obligations and duties
hereunder.
 
b)           This Royalty Agreement shall be binding upon and inure to the
benefit of the respective successors and assigns of the Parties.
 
9.9           Successors and Assigns. All of the terms, conditions,
stipulations, warranties, representations and covenants of this Royalty
Agreement shall apply to and be binding upon and shall inure to the benefit of
the Parties and each of their respective personal representatives, successors
and permitted assigns except that:
 
a)           Nothing in this Royalty Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the Parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the affiliates of the Holders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
 
b)           None of the Holders shall sell, assign, transfer, pledge,
syndicate, sell, hypothecate, contribute, encumber or otherwise dispose of (a
“Transfer”) any of its rights to receive a portion of the Royalty (a “Royalty
Payment”), unless any such Transfer results in the same number of Holders of
record for purposes of the Royalty.
 
c)           None of the Holders shall Transfer any of its right to receive a
Royalty Payment to any Person other than an accredited investor (as defined in
Securities Act Rule 501, as amended) without the written consent of the
Agent.  Any Holder that Transfers any right to receive a Royalty Payment shall
pay all out-of-pocket costs and expenses of the Agent in connection with any
Transfer to which such Person is a party.
 
 
7

--------------------------------------------------------------------------------

 
d)           None of the Holders shall Transfer any right to receive a Royalty
Payment (i) to IMG or any affiliate of IMG and (ii) unless the transferee of
such right to receive a Royalty Payment, including without limitation a pledgee
or a purchaser under a repurchase agreement, shall execute an assignment
agreement in a form satisfactory to Agent whereby such transferee, among other
things, (x) assumes all of the obligations of the Holder hereunder and (y) makes
such representations with respect to securities laws and other matters as
required by applicable law and as the Agent shall reasonably require.
 
9.10           Further Assurances. Each Party shall take such actions and sign
such documents reasonably requested by any other Party to enable such requesting
party to enjoy the intended rights and benefits hereof.
 
9.11           Third Parties. Nothing herein expressed or implied is intended or
shall be construed to confer upon or give to any person or entity other than the
Parties and their successors or assigns, any rights or remedies under or by
reason of this Royalty Agreement.
 
9.12           Counterparts. This Royalty Agreement may be executed in
counterparts, each of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the Parties
and delivered to the other Parties, it being understood that all Parties need
not sign the same counterpart.
 
9.13           Construction. Each Party acknowledges that its legal counsel
participated in the preparation of this Royalty Agreement and, therefore,
stipulates that the rule of construction that ambiguities are to be resolved
against the drafting party shall not be applied in the interpretation of this
Royalty Agreement to favor any party against the other.
 
9.14           Currency. All references in this Royalty Agreement to dollars and
cents, unless otherwise specifically indicated, are expressed in currency of the
United States of America.
 
[Signature Page Next]
 
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Royalty Agreement as
of the Effective Date.
 
 
 

  IRON MINING GROUP, INC.          
 
By:
/s/        Name: Garrett K. Krause       Title:   CEO          







 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Royalty Agreement as
of the Effective Date.
 
 
 

  MST FINANCIAL, LLC          
 
By:
/s/        Name: Garrett K. Krause       Title:   CEO          



 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Royalty Agreement as
of the Effective Date.
 





 
HOLDER
         
 
By:
/s/        Name:        Title (if applicable):             



 
11


--------------------------------------------------------------------------------